DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner acknowledges the three IDSs dated July 30, 2020 but notes that copies of the cited NPL, cited foreign references, and English translation of the cited foreign references (or any indication of which of the cited US PGPub or US Patent No. corresponds to the respective cited foreign reference) have not been provided and consequently have not been considered. See the annotated IDSs for a complete list of the references that have been considered and the references that have not been considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 11-12, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PGPub 2017/0047584) and further in view of Chen et al. (US PGPub 2018/0013138) and Wang et al. (US PGPub 2015/0044564).
Regarding Claim 1, Hwang discloses an anode electrode for a lithium battery ([0015]), said electrode comprising multiple particulates of an anode active material (see Figs. 1-4), wherein at least a particulate comprises a core ([0036]) and a thin encapsulating layer encapsulating said core ([0070]-[0071], second shell), wherein said core comprises a plurality of porous primary particles having a pore volume Vpp and a solid volume Va ([0036], [0040], second pores), an electron-conducting material as a matrix ([0036], conductive material) occupying from 1% to 30% by weight of said particulate weight ([0047]), which falls within and therefore reads on the instantly claimed range of 0% to 50% by weight of said particulate weight, and additional pores having a pore volume Vp ([0039], first pores), wherein said additional pores are not part of the primary particles ([0039], wherein said additional pores are formed by agglomeration of the primary particles and consequently are not part of the primary particles).

The Examiner notes that the instant specification discloses an anode electrode comprising additional pore volume having a pore volume Vp, wherein said additional pores are between the primary particles and the encapsulating layer, wherein said additional pores are not part of the primary particles necessarily and inherently exists when the encapsulating layer of the particulate is formed to encapsulate the core by the process of spray-drying, wherein the particulate is then heat treated in order to convert the sacrificial polymer into pores  (Figs 3(A), 4, and P23, L9-P24, L2, P40-42, see Examples 1-2).
Hwang discloses wherein the encapsulating layer is formed to encapsulate the core ([0070]-[0071], second shell) by the process of spray-drying ([0076], [0093]), wherein the wherein the particulate is then heat treated in order to convert the sacrificial polymer into pores ([0077], [0082], [0093]) and therefore because the method of forming the anode active material particulate of Hwang is substantially the same as that disclosed in the instant specification, said additional pores of Hwang would necessarily and inherently be between the primary particles and the encapsulating layer, as evidenced by Figs 3(A), 4, and P23, L9-P24, L2, P40-42, see Examples 1-2 of the instant specification. 
Hwang further discloses wherein said core comprises silicon and therefore does not contain a carbon foam or porous carbon matrix ([0036]), and said thin encapsulating layer comprises an electrically conducting material ([0070], carbon), and wherein the particulate has a total pore-to-solid ratio (Vp+Vpp)/Va from 0.5/1.0 to 3.0/1.0 ([0055]), which falls within and 
Hwang does not explicitly disclose wherein said thin encapsulating layer has a thickness from 1 nm to 10 µm. However, Hwang discloses wherein said particulate of anode active material has a diameter in the range of 0.5 µm to 55 µm in order to successfully prepare a uniform electrode, wherein said particulate comprises the core ([0036]), a graphene coating layer on said core ([0037]), and said thin encapsulating layer ([0069]), wherein the core has an average particle diameter of 0.5 µm to 50 µm in order to successfully prepare a uniform electrode ([0153], [0056], [0068]) and wherein the graphene coating layer has a thickness in the range of 0.3 nm to 300 nm in order to successfully protect the core from the electrolyte solution during charge and discharge, suppress the volume expansion of the core while maintaining movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity ([0066]). The Examiner notes that two times the thickness of the thin encapsulating layer plus two times the thickness of the graphene coating layer plus the diameter of the core would equate the diameter of the particulate, and therefore the thin encapsulating layer consequently has a thickness that is calculated to be in the range of greater than 0, because the thin encapsulating layer exists, to less than about 27 µm, which encompasses the instantly claimed range of 1 nm to 10 µm.
It would have been obvious to one of ordinary skill in the art to utilize the encompasses portion of the range disclosed by Hwang for the thickness of the thin encapsulating layer, 
Modified Hwang further discloses wherein the thin encapsulating layer increases the mechanical strength of the particulate ([0071]). The Examiner notes that the thickness of the thin encapsulating layer must be thick enough to successfully increase the strength of the particulate ([0071]) while being thin enough to maintain movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity ([0066]).
Furthermore, it would have been obvious to one of ordinary skill in the art to optimize the thin encapsulating of modified Hwang to have a thickness the range of range of 1 nm to 10 µm through routine experimentation, wherein the skilled artisan would have reasonable expectation of success that such would successfully increase the mechanical strength of the particulate while maintaining movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity, as desired by modified Hwang. 
While modified Hwang does not explicitly disclose wherein the electrically conducting material has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, modified Hwang discloses wherein said thin encapsulating layer comprises a carbonaceous material ([0070], carbon) having a thickness in -6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, as evidenced by P20, L19-29 of the instant specification. 
Modified Hwang further discloses wherein said thin encapsulating layer comprising the electron-conducting material forms a conductive network which allows electrical contact between the active material particles in the core, thereby achieving a high capacity without a loss in capacity ([0045]). 
Specifically, modified Hwang discloses wherein the electron-conducting material contains graphene ([0046]).
It would have been obvious to one of ordinary skill in the art to select graphene as the electron-conducting material, as disclosed by modified Hwang, wherein the skilled artisan would have reasonable expectation that such would successfully achieve a high capacity without a loss in capacity, as desired by modified Hwang. 
Modified Hwang further discloses a desire for the anode active material to improve cycle life characteristics ([0043]-[0044], [0055]).
However, modified Hwang is not particular regarding the type of graphene of the electron-conducting material so long as it achieves a high capacity ([0045]-[0046]) and therefore does not explicitly disclose wherein said graphene is selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, nitrogenated graphene, hydrogenated graphene, doped graphene, functionalized graphene, or a 
Wang teaches an anode electrode for a lithium battery ([0001]), wherein said electrode may preferably comprise silicon as an anode active material and graphene ([0017], [0021]).
Specifically, Wang teaches wherein the materials utilized in the anode electrode are high-capacity materials ([0042]).
Wang further teaches wherein the graphene may be selected from pristine graphene, reduced graphene oxide, graphene fluoride, functionalized graphene, or a combination thereof, wherein said graphene comprises single-layer graphene or few-layer graphene, wherein said few-layer graphene is defined as a graphene platelet formed of less than 10 graphene planes ([0030]).
It would have been obvious to one of ordinary skill in the art to utilize from pristine graphene, reduced graphene oxide, graphene fluoride, functionalized graphene, or a combination thereof, wherein said graphene comprises single-layer graphene or few-layer graphene, wherein said few-layer graphene is defined as a graphene platelet formed of less than 10 graphene planes, as the graphene of modified Hwang, as taught by Wang, as such is a known type of graphene in the art suitable for use in an anode electrode, wherein the skilled artisan would have reasonable expectation that such would successfully achieve a high capacity, thereby forming the anode electrode desired by modified Hwang.  
Claim 2, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein said thin encapsulating layer comprising the electrically conducting material comprises a carbonaceous material ([0070] of Hwang, carbon).
Regarding Claim 8, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein said anode active material is silicon (Si) ([0038] of Hwang).
Regarding Claim 11, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein said anode active material is in a form of a nanoparticle having a diameter of 3 nm to 900 nm in order to successfully reduce stress of the anode active material due to a volume expansion of the active particles generating during charge and discharge and thereby increase reversible capacity and improve cycle life characteristics ([0043] of Hwang), wherein the range of 3 nm to 900 nm overlaps the instantly claimed range of 0.5 nm to 100 nm. 
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Hwang for the diameter of the anode active material, wherein the skilled artisan would have reasonable expectation that such would successfully reduce stress of the anode active material due to a volume expansion of the active particles generating during charge and discharge and thereby increase reversible capacity and improve cycle life characteristics, as desired by modified Hwang.
Regarding Claim 12, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein at least one of said anode active material particles is coated with a layer of graphene prior to being encapsulated ([0037] of Hwang).
Claim 33, modified Hwang discloses all of the limitations as set forth above. Hwang further discloses a lithium battery ([0118] of Hwang) containing an anode current collector ([0109] of Hwang), the anode electrode as defined in Claim 1 ([0109] of Hwang), a cathode active material layer ([0119] of Hwang), an optional cathode current collector ([0119] of Hwang), an electrolyte ([0118] of Hwang), wherein the electrolyte is necessarily and inherently in ionic contact with said anode active material layer and said cathode active material layer in order to successfully produce a functioning battery, and an optional porous separator ([0121] of Hwang) disposed between said anode active material layer and said cathode active material layer ([0126] of Hwang).
The Examiner notes that the anode current collector, cathode current collector, and porous separator are optional limitations and consequently are not required for the structure of Claim 33, and thus do not further limit the scope of the claim. 
Regarding Claim 34, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein the lithium battery is a lithium-ion battery ([0011] of Hwang, lithium secondary battery).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PGPub 2017/0047584) and further in view of Chen et al. (US PGPub 2018/0013138) and Wang et al. (US PGPub 2015/0044564), as applied to Claim 1 above, and further in view of Zhamu et al. (US PGPub 2017/0288211, which has a publication date of Oct. 5, 2017).
Regarding Claims 13-16, modified Hwang discloses all of the limitations as set forth above. Modified Hwang further discloses wherein in a lithium secondary battery, charge and discharge is possible due to lithium ions, which are discharged from the cathode active material 
Thus, modified Hwang discloses a desire for the anode electrode have sufficient lithium ion-conducting in order to successfully perform charging and discharging, as required for a lithium secondary battery.
However, modified Hwang does not disclose wherein at least one of said particulates further comprises from 0.1% to 40% by weight of a lithium ion-conducting additive dispersed in said thin encapsulating layer or in ionic contact with said anode active material particles encapsulated therein, wherein said lithium ion-conducting additive is said lithium ion-conducting additive may comprise Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, LiS, LixSOy, wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x < 1, 1 < y < 4, lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, poly(ethylene oxide) (PEO), Polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, Polyvinyl 
Zhamu teaches an anode electrode for a lithium battery having a high capacity ([0015]), said electrode comprising a particulate comprising a core and a thin encapsulating layer encapsulating said core ([0016]), wherein said thin encapsulating layer has a lithium ion conductivity no less than 10-7 S/cm ([0016]). 
Specifically, Zhamu disclose wherein said thin encapsulating layer comprises a lithium-ion conducting additive such as Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, LiS, LixSOy, wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x < 1, 1 < y < 4, lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, poly(ethylene oxide) (PEO), Polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, Polyvinyl chloride, Polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof ([0063]-[0066]), wherein the lithium ion-conducting additive is preferably included in the range of 1% to 35% ([0060]), which falls within and therefore reads on the instantly claimed range of 0.1% to 40% by weight. 
2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, LiS, LixSOy, wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x < 1, 1 < y < 4, lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, poly(ethylene oxide) (PEO), Polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, Polyvinyl chloride, Polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof, in the range of 1% to 35% by weight, as taught by Zhamu, in the thin encapsulating layer of modified Hwang, with reasonable expectation that such would successfully improve the lithium ion-conductivity of the anode electrode, as desired by modified Hwang in order to successfully perform charging and discharging, as required for a lithium secondary battery.
Response to Arguments
The Examiner notes that the Applicant’s invocation under Section 707.02 of the MPEP and will follow such requirements.
Applicant’s arguments with respect to amended Claim 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 23, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 30, 2022